Exhibit 10.2

  

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Executive Severance and Change in Control Agreement (this “Agreement”),
dated as of January [__], 2016, is made by and between USA Truck, Inc., a
Delaware corporation (as hereinafter defined, the “Company”), and John R.
Rogers, President and Chief Executive Officer of the Company (as hereinafter
defined, the “Executive”).

 

WHEREAS, the Company and the Executive have entered into that Employment Letter
Agreement by and between the Company and the Executive dated January [__], 2016
(the "Employment Letter Agreement");

 

WHEREAS, in recognition that the services of the Executive are integral to the
success of the operations of the Company, the Executive should remain focused on
execution of his responsibilities without fear of unwarranted termination of his
employment or the possibility of a Change in Control (as hereinafter defined) of
the Company, and that either of such circumstances, and the uncertainty it may
cause, may result in the departure or distraction of key management employees of
the Company to the detriment of the Company and its stockholders;

 

WHEREAS, the Executive is a key management employee of the Company, and the
Board of Directors of the Company (the “Board”) through its Executive
Compensation Committee (the “Committee”) has determined that the Company should
encourage the continued employment of the Executive by the Company and the
continued dedication of the Executive to his assigned duties without distraction
as a result of the circumstances set forth above; and

 

WHEREAS, the Company and the Executive desire to set forth the circumstances
under which the Executive may receive payments under this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.

Defined Terms.

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

(A)     “Board” shall mean the Board of Directors of the Company, as constituted
from time to time.

 

(B)     “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful violation of Company policy or willful failure by the
Executive to substantially perform the Executive’s duties with the Company,
other than any failure resulting from the Executive’s incapacity due to physical
or mental illness, that continues for at least 30 days after the Board delivers
to the Executive a written demand for performance that identifies in reasonable
detail the manner in which the Board believes that the Executive willfully has
failed substantially to perform the Executive’s duties; or (ii) the willful
violation of any law, rule or regulation applicable to the Company’s business
operations; (iii) the willful engaging by the Executive in misconduct that is
demonstrably and materially injurious to the Company, from a monetary or
reputational standpoint; (iv) a material violation by the Executive of the
corporate governance guidelines, code of ethics, insider trading policy, or
other governance policy of the Company; (v) a material violation by the
Executive of the requirements of the Sarbanes-Oxley Act of 2002 or other federal
or state securities law, rule, or regulation; (vi) a material breach by the
Executive of any of the covenants contained in Sections 14, 15, and 16 of this
Agreement; or (vii) the repeated use of alcohol by the Executive that materially
interferes with the Executive's duties, the use of illegal drugs by the
Executive, or a violation by the Executive of the drug and/or alcohol policies
of the Company. For purposes of this definition following a Change in Control,
no act, or failure to act, on the Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by the Executive without reasonable belief
that the Executive’s act, or failure to act, was in the best interest of the
Company.

 

 
1

--------------------------------------------------------------------------------

 

 

(C)       A “Change in Control” shall mean the occurrence of any of the
following occurring after the date of this Agreement:

 

(i)     Any “Person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or 

 

(ii)     The consummation of any merger or other business combination of the
Company, a sale of more than 50% of the Company’s assets, the liquidation or
dissolution of the Company or any combination of one or more of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or

 

(iii)     Within any twenty-four (24)-month period, the individuals who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, including any Surviving Entity. For this purpose, any director who was
not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a Person who commenced or threatened to commence an election
contest or proxy solicitation by or on behalf of a Person (other than the Board)
or who has entered into an agreement to effect a Change in Control or expressed
an intention to cause such a Change in Control).

 

 
2

--------------------------------------------------------------------------------

 

 

(D)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(E)     “Company” shall mean USA Truck, Inc. and any successor to its business
or assets, by operation of law or otherwise.

 

(F)     “Constructive Termination” shall mean the occurrence of any of the
following, without the Executive’s express written consent, at any time within
twelve (12) months following a Change in Control:

 

(i)     material diminution in the overall scope of the Executive’s duties,
authorities and responsibilities from those held by the Executive immediately
prior to the time of a Change in Control;

 

(ii)     geographic relocation of the Executive’s assigned principal business
location to a location greater than forty (40) miles from the place of the
Executive’s principal business location immediately prior to the time of a
Change in Control; or

 

(iii)     diminution by ten percent (10%) or more of the Executive’s base salary
or target bonus in effect immediately prior to the time of a Change in Control;

 

(G)     “Date of Termination” shall have the meaning stated in Paragraph (B) of
Section 5 hereof.

 

(H)     “Disability” shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment.

 

(I)     “Executive” shall mean the individual named in the first paragraph of
this Agreement.

 

(J)     “Incumbent Directors” shall mean directors who were directors of the
Company as of the date hereof or who are appointed, elected or nominated to the
Board in accordance with the following sentence. It is understood that any
individual becoming a member of the Board subsequent to the date hereof whose
appointment was approved by a vote of at least a two-thirds majority of the
Continuing Directors remaining in office at the time of appointment or whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a two-thirds majority of the Continuing Directors
remaining in office at the time of election or nomination shall be considered,
for purposes of this Agreement, as though such individual were a Continuing
Director on the date hereof.

 

(K)     “Notice of Termination” shall have the meaning stated in Paragraph (A)
of Section 5 hereof.

 

(L)     “Payment Trigger” shall mean any of the following that occurs during the
term of this Agreement:

 

 
3

--------------------------------------------------------------------------------

 

 

(i)     termination of the Executive’s employment by the Company without Cause,
at any time other than within twelve (12) months following a Change in Control,
and other than as a result of the Executive’s Disability; or

 

(ii)     Constructive Termination of the Executive while the Executive remains
employed by the Company or its successor, or termination of the Executive’s
employment by the Company without Cause within twelve (12) months following a
Change in Control occurring during the term of this Agreement.

 

For the avoidance of doubt, a termination of the Executive by the Company for
Disability shall not be deemed a termination of the Executive without Cause.

 

(M)     “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time, as modified and
used in Sections 13(d) and 14(d) thereof; except that, a Person shall not
include (i) the Company, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities.

 

2.

Term of Agreement.

 

This Agreement shall be effective as of the date set forth in the first
paragraph of this Agreement and shall continue in effect until the earliest of
(i) a Date of Termination in accordance with Section 5 or the death of the
Executive, or (ii) if a Payment Trigger occurs during the term of this Agreement
under subparagraphs (i) or (ii) of Paragraph (L) of Section 1, the performance
by the Company of all its obligations and the satisfaction by the Company of all
its liabilities under this Agreement.

 

3.

General Provisions.

 

(A)     The Company hereby represents and warrants to the Executive that the
execution and delivery of this Agreement and the performance by the Company of
the actions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement is a legal, valid
and legally binding obligation of the Company enforceable in accordance with its
terms.

 

(B)     No amount or benefit shall be payable under this Agreement unless there
shall have occurred a Payment Trigger during the term of this Agreement.

 

(C)     This Agreement and the Employment Letter Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
Notwithstanding the immediately preceding sentence or any other provision of
this Agreement, any purported termination of the Executive’s employment that is
not effected in accordance with a Notice of Termination satisfying Paragraph (A)
of Section 5 shall not be effective for purposes of this Agreement. The
Executive’s continued employment for any period of time after a Payment Trigger,
up to the maximum time specified in Paragraph (B) of Section 5, shall not
constitute a waiver of the Executive’s rights with respect to any payment
obligations of the Company under this Agreement. The waiver by the Executive of
any particular event meeting the definition of or constituting a Constructive
Termination shall not operate as a waiver by the Executive of any benefits or
rights under this Agreement should any subsequent event or circumstance occur
that constitutes a Constructive Termination under this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

4.

Payments Due Upon a Payment Trigger.

 

(A)      The Company shall pay to the Executive the payments described in this
Section 4 upon the occurrence of a Payment Trigger during the term of this
Agreement.

 

(B)       (i)     Upon the occurrence of a Payment Trigger during the term of
this Agreement arising by reason of the circumstances described in subparagraph
(i) of Paragraph (L) of Section 1:

 

(a)     the Company shall pay the Executive monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive’s annual base salary in effect immediately
prior to the Payment Trigger, on or as near as practicable to the same date in
each month as monthly installments (each of which shall be considered a separate
"payment" for purposes of Code Section 409A, as defined in Section 23) of the
annual base salary were made to the Executive prior to the occurrence of the
Payment Trigger, for a period of twelve (12) months following the occurrence of
the Payment Trigger;

 

(b)     the Company shall pay to the Executive a lump sum amount, in cash, equal
to the target amount of any short term cash incentive compensation that would
have been awarded to and earned by the Executive under any incentive
compensation plan for the fiscal year of the Payment Trigger, assuming all
performance and other vesting criteria were satisfied for such year; and

 

(c)     the Company shall pay the Executive any other amounts (other than any
unearned, pro-rated, or other payment of short term cash incentive compensation)
that may be due the Executive under any employee welfare, benefit, equity, or
long term incentive plan then in effect to the extent the Executive is an
eligible participant, subject to and upon the terms and conditions set forth in
any such plan.

 

(ii)     Upon the occurrence of a Payment Trigger during the term of this
Agreement arising by reason of the circumstances described in subparagraph (ii)
of Paragraph (L) of Section 1:

 

(a)     the Company shall pay the Executive a lump sum payment, in cash, equal
to the sum of one hundred fifty percent (150%) of the Executive’s annual base
salary in effect immediately prior to the Payment Trigger provided that if the
Change in Control does not constitute a change in control event as defined in
Code Section 409A then the portion of the lump sum payment, if any, that is
considered deferred compensation subject to Code Section 409A shall be paid in
installments as described in Section 4(B)(i)(a),

 

(b)     the Company shall pay the Executive the amount, if any, set forth on the
signature page of this Agreement and identified as relocation services benefit,
to defray the Executive’s costs of relocation services;

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     the Company shall pay to the Executive a lump sum amount, in cash, equal
to one hundred fifty percent (150%) of the target amount of any short term
incentive cash compensation that would have been paid to the Executive for the
fiscal year of the Payment Trigger, assuming all performance and other vesting
criteria were satisfied for such year;

 

(d)     the Company shall reimburse, on an after-tax basis, any premiums paid by
the Executive pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), during a period of eighteen
(18) months following the Date of Termination; and

 

(e)     the Company shall pay the Executive any other amounts (other than any
unearned, pro-rated, or other payment of short term cash incentive compensation)
that may be due the Executive under any employee welfare, benefit, equity, or
long term incentive plan then in effect to the extent the Executive is an
eligible participant, subject to and upon the terms and conditions set forth in
any such plan.

 

(C)     Notwithstanding any provision of any incentive compensation plan, and in
addition to any payments under Paragraph (B) hereof, the Company shall pay to
the Executive a lump sum amount, in cash, equal to the amount of any incentive
compensation that has been awarded to and earned by the Executive under any
incentive compensation plan for a completed fiscal year preceding the occurrence
of a Payment Trigger but that has not yet been paid to the Executive.

 

(D)     The payments provided for in subparagraph (ii)(a) of Paragraph (B) and,
if applicable, Paragraph (C) of this Section 4 shall be made within two (2)
business days following the Date of Termination, or such later required date as
may be prescribed, allowing for applicable waiting periods, under the terms of
the General Release (hereafter defined), unless the amounts of such payments
cannot be finally determined on or before that date, in which case, the Company
shall pay to the Executive on that date an estimate, as reasonably determined in
good faith by the Company, of the minimum amount of the payments to which the
Executive is clearly entitled and shall pay the remainder of the payments within
five (5) business days following the final determination of such amounts due to
the Executive under this Agreement.

 

(E)     As a condition to the receipt of the severance and other payment
benefits described in this Agreement, the Executive shall execute and comply
with the terms of a general release of all claims (the “General Release”)
against the Company, its affiliates and representatives, in the form attached
hereto as Exhibit A, as updated by the Company for any change in laws. The
General Release must be signed, and the period provided therein for revocation
must have expired, not later than sixty days from the Date of Termination. No
severance benefits shall be paid until the General Release is signed and the
revocation period has expired, and any amounts that would otherwise have been
paid prior to such date shall be paid as soon as practicable after such date,
without interest. Notwithstanding the foregoing, if the sixty day period after
the Date of Termination ends in the calendar year following the year that
includes the Date of Termination, no such amount that is subject to Code Section
409A shall be paid sooner than the first day of the year following the year that
includes the Date of Termination, regardless of when the General Release is
signed.

 

 
6

--------------------------------------------------------------------------------

 

 

5.

Termination Procedures.

 

(A)     During the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that indicates the specific termination
provision in this Agreement relied upon, and, if applicable, the notice shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. Further, a Notice of Termination for Cause shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board that was called and
held for the purpose of considering the termination finding that, in the
informed, reasonable, good faith judgment of the Board, the Executive was guilty
of conduct set forth in the definition of Cause in Paragraph (B) of Section 1,
and specifying the particulars thereof in reasonable detail. A Notice of
Termination by the Employee in the case of a Constructive Termination shall
specify in reasonable detail the event or circumstance constituting the
Constructive Termination under Paragraph (F) of Section 1 of this Agreement.
Such notice of Constructive Termination must be provided by the Executive to the
Company within sixty (60) days of the initial existence of the condition giving
rise to the Constructive Termination.

 

(B)     “Date of Termination” with respect to any purported termination of the
Executive’s employment during the term of this Agreement (other than by reason
of death) shall mean:

 

(i)     if the Executive’s employment is terminated by the Company for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during that thirty (30) day period);

 

(ii)     if the Executive’s employment is terminated by the Company for any
other reason except in the case of a termination for Cause, up to thirty (30)
days, at the Company's discretion, after Notice of Termination is given;

 

(iii)     if the Executive’s employment is terminated by the Company for Cause,
the date specified in the Notice of Termination; and

 

(iv)     in the case of termination by the Executive (including a Constructive
Termination following a Change in Control), thirty (30) days after the date such
Notice of Termination is given; provided, in the case of a Constructive
Termination, the Notice of Termination contemplated by Paragraph (A) of this
Section 5 shall be deemed cancelled, void and of no further force and effect,
and no payment obligation of the Company shall arise therefrom, if the Company
rescinds or otherwise eliminates or reverses the action or event that would
otherwise constitute grounds for Constructive Termination, and so notifies the
Executive in writing within thirty (30) days of its receipt of the notice of
Constructive Termination. The rescission, elimination or reversal of any such
action or event constituting a Constructive Termination shall not operate to
release or discharge the Company from any other liability or obligation under
this Agreement, including any liability or obligation arising from any
subsequent action or event that constitutes a Constructive Termination.

 

 
7

--------------------------------------------------------------------------------

 

 

6.

No Mitigation; No Setoff.

 

The Executive shall not be required to mitigate the amount of any benefits the
Company becomes obligated to provide to the Executive in connection with this
Agreement by seeking other employment or otherwise. The benefits to be provided
to the Executive in connection with this Agreement may not be reduced, setoff or
subject to recovery by the Company by any benefits the Executive may receive
from other employment, from retirement benefits or otherwise. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
setoff against any amount claimed to be owed by the Executive to the Company, or
otherwise, except for a violation of Section 14, 15, or 16.

 

7.

Disputes.

 

(A)     If a dispute or controversy arises out of or in connection with this
Agreement, the parties shall first attempt in good faith to settle the dispute
or controversy by mediation under the Commercial Mediation Rules of the American
Arbitration Association before resorting to arbitration or litigation.
Thereafter, any remaining unresolved dispute or controversy arising out of or in
connection with this Agreement may be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in a
city located within Crawford or Sebastian County, Arkansas. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The
Executive shall, however, be entitled to seek specific performance of the
Company’s obligations hereunder during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

(B)     Any legal action concerning this Agreement, other than a mediation or an
arbitration described in Paragraph (A) of this Section 7, whether instituted by
the Company or the Executive, shall be brought and resolved only in a state or
federal court of competent jurisdiction located in Crawford County, Arkansas or
the Fort Smith Division of the Western District of Arkansas. The parties hereby
irrevocably consent and submit to and shall take any action necessary to subject
themselves to the personal jurisdiction of any such court and hereby irrevocably
agree that all claims in respect of the action shall be instituted, heard, and
determined in such court. The parties agree that such court is a convenient
forum, and hereby irrevocably waive, to the fullest extent they may effectively
do so, the defense of an inconvenient forum to the maintenance of the action.
Any final judgment in the action may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

 

(C)     The Company shall pay all costs and expenses, including attorneys’ fees
and disbursements, of the Company and the Executive in connection with any legal
proceeding (including arbitration), whether or not instituted by the Company or
the Executive, relating to the interpretation or enforcement of any provision of
this Agreement, that is resolved in favor of the Executive pursuant to a final,
unappealable judgment. The Executive shall pay all costs and expenses, including
attorneys’ fees and disbursements, of the Company and the Executive in
connection with any legal proceeding (including arbitration), whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, that is resolved in favor of the
Company pursuant to a final, unappealable judgment. The non-prevailing party, as
set forth above, shall pay prejudgment interest on any money judgment obtained
by the prevailing party as a result of such proceeding, calculated at the rate
provided in Section 1274(b)(2)(B) of the Code.

 

 
8

--------------------------------------------------------------------------------

 

 

8.

Successors; Binding Agreement.

 

(A)     In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise, and whether or not such a
transaction constitutes a Change in Control) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain the assumption and agreement prior to the effectiveness of any
succession shall be a breach of this Agreement for which the Executive shall
have any and all of the remedies available to him under this Agreement. The
provisions of this Section 8 shall continue to apply to each subsequent employer
of the Executive bound by this Agreement in the event of any merger,
consolidation, or transfer of all or substantially all of the business or assets
of that subsequent employer, whether or not that transaction constitutes a
Change in Control.

 

(B)     This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, or administrators of the Executive’s estate.

 

9.

Effect on Prior Agreements.

 

This Agreement contains the complete, final, and exclusive embodiment of the
agreement and understanding among the parties hereto regarding severance, change
in control, or similar payments to the Executive and supersedes in all respects
any prior or other agreement or understanding, written or oral, among the
parties with respect to the subject matter of this Agreement, including, but not
limited to, Change in Control Severance Agreements, the Employment Letter
Agreement, employment agreements or company policies, or other agreements or
arrangements with respect to severance, change in control, or similar payments.

 

10.

Exclusive Remedy.

 

In the event of a Payment Trigger, the provisions of Section 4 are intended to
be and are exclusive and in lieu of any other rights or remedies to which the
Executive or the Company may otherwise be entitled (including any contrary
provisions in any written or oral employment agreement or arrangement the
Executive may have with the Company), whether at law, tort or contract, in
equity, or under this Agreement. The Executive shall not be entitled to any
severance or Change in Control benefits or rights upon a Payment Trigger other
than those benefits expressly set forth in Section 4.

 

 
9

--------------------------------------------------------------------------------

 

 

11.

Notices.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:

 

To the Company:

USA Truck, Inc.

3201 Industrial Park Road

Van Buren, Arkansas 72956

Attention: Chairman of the Board

 

To the Executive:

John R. Rogers

3601 Head of Pond Rd.

New Albany, OH 43054

 

12.

Miscellaneous.

 

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in writing and signed by
the Executive and an officer of the Company specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. All references to
sections of the Code shall be deemed also to refer to any successor provisions
to such sections.

 

13.

Governing Law.

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal, substantive laws of the State of Delaware,
without giving effect to the law or principles of conflict of laws of any
jurisdiction.

 

 
10

--------------------------------------------------------------------------------

 

 

14.

Obligation Not to Solicit and Compete.

 

The Executive hereby agrees that during his employment with the Company and for
a period of twelve (12) months thereafter or, in the event of a Change in
Control, eighteen (18) months thereafter (the applicable period being referred
to herein as the "Restricted Period"), the Executive will not, directly or
indirectly, in any manner (i) attempt to induce or assist others to attempt to
induce any officer, employee, driver, independent contractor, customer, or
vendor of the Company or its affiliates to terminate its association with or
reduce or terminate business with the Company or its affiliates, nor do anything
directly or indirectly to interfere with the relationship between the Company or
its affiliates and any such persons or concerns, unless part of a management
directive, or (ii) engage or invest in, own, manage, operate, finance, control
or participate in the ownership, management, operation, financing or control of,
be employed by, serve as an agent, officer, director or consultant to, be
associated with or in any manner connected with, lend his name or any similar
name to, lend his credit or render services or advice to, any Competitive
Business (as hereinafter defined) anywhere in North America; provided, in order
to bind the Executive to the provisions of Section 14(ii) when there is no
Payment Trigger, the Company must make monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive’s annual base salary in effect immediately
prior to termination, on or as near as practicable to the same date in each
month as monthly installments of the annual base salary were made to the
Executive prior to termination, for such portion of the Restricted Period as the
Company determines (the "Non-Compete Payments"). The Company will give the
Executive notice within ten (10) days following the Executive's termination if
it elects to not make the Non-Compete Payments and, once Non-Compete Payments
commence, the Company will give the Executive thirty (30) days' written notice
before discontinuing the Non-Compete Payments. The provisions of Section 14(i)
will automatically apply to the Executive regardless of whether there is a
Payment Trigger and the provisions of Section 14(ii) will automatically apply to
the Executive if there is a Payment Trigger; the Executive acknowledging that he
has received sufficient consideration for such covenants. For purposes of this
Agreement, Competitive Business will mean the interstate or intrastate
transportation of freight by truck (motor carrier) using dry van trailers,
interstate or intrastate transportation freight through the use of a combination
of rail and truck (intermodal), arranging for the interstate or intrastate
transportation of freight by truck or a combination of rail and truck
(brokerage) using dry van trailers, any business conducted by the Company or the
Company's affiliates during Executive's employment, and any business where plans
were developed during the Executive's employment to engage in such business.
Nothing herein will be deemed to prevent the Executive from acquiring through
market purchases and owning, solely as an investment, less than two percent (2%)
in the aggregate of the equity securities of any issuer whose shares are
registered under Section 12(b) or Section 12(g) of the Exchange Act, as amended,
and are listed or admitted for trading on any United States national securities
exchange or are quoted on any system of automated dissemination of quotations of
securities prices in common use, so long as the Executive is not directly or
indirectly a member of any "control group" (within the meaning of the rules and
regulations of the SEC).

 

15.

Confidentiality.

 

The Executive acknowledges that during his employment with the Company, he may
acquire confidential proprietary information of the Company or its affiliates
("Confidential Information") that is, and remains, the sole property of the
Company. Such Confidential Information is a valuable asset of the Company and
substantially contributes to the effective and successful conduct of the
Company's business. Confidential Information is intended to remain secret and
misappropriation by any means is strictly prohibited. The Executive agrees to
comply with the policies and procedures of the Company for protecting
Confidential Information and agrees not to disclose to any person or use any
Confidential Information obtained by the Executive incident to the Executive's
employment or other association with the Company or its affiliates, other than
as required for the proper performance of the Executive's duties and
responsibilities to the Company or as required by applicable law after notice to
the Company and a reasonable opportunity for it to protect Confidential
Information. This restriction will continue to apply after the Executive's
employment terminates, regardless of the reason for such termination, for so
long as such Confidential Information remains confidential or, if sooner, until
the expiration of the Restricted Period following the date the Executive's
employment with the Company terminates. The obligations of confidentiality
imposed by this Section 15 will not apply to Confidential Information that
becomes generally known to the public hereafter through no act of the
Executive's in breach of this Agreement and no act of any other person in breach
of an obligation of confidentiality to the Company. Notwithstanding anything to
the contrary herein, the Executive acknowledges that the requirements for
confidentiality as set forth in the Company handbook continue to apply to the
Executive while the Executive is receiving compensation and benefits under this
Agreement and during the Restricted Period.

 

 
11

--------------------------------------------------------------------------------

 

 

16.

Non-disparagement.

 

The Executive agrees that he will not make to any person or entity any false,
disparaging, or derogatory comments about the Company or its affiliates, or
their business affairs, directors, officers, employees, drivers, independent
contractors, customers, or vendors.

 

17.

Remedies

 

Upon breach of any of the covenants contained in Section 14, 15, or 16 of this
Agreement, (a) the Company can and may take any and all actions available at law
and in equity, including obtaining a restraining order or injunctive relief, (b)
all compensation and benefits described in this Agreement will immediately
cease, (c) the Executive will remain obligated to comply with the covenants in
this Agreement, and (d) the periods set forth above in Sections 14 and 15 will
be tolled during any period in which the Executive is in violation of such
Section(s) so that the Company is provided with the full benefit of the
Restricted Period.

 

18.

Withholding.

 

All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise, and employment-related taxes. If any
such excise taxes would otherwise be imposed, the Company shall determine in
good faith whether the Executive will either receive all of the benefits to
which he is entitled under this Agreement, subject to the excise tax, or have
his benefits under this Agreement reduced to a level at which the excise tax
will not apply, depending upon which approach will provide the Executive with
the greater net after-tax benefit.

 

19.

Severability.

 

If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

 
12

--------------------------------------------------------------------------------

 

 

20.

Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

21.

Payment; Assignment.

 

Benefits payable under this Agreement will be paid only from the general assets
of the Company. No person has any right to or interest in any specific assets of
the Company by reason of this Agreement or the Employment Letter Agreement. To
the extent benefits under this Agreement are not paid when due to any
individual, he or she is a general unsecured creditor of the Company with
respect to any amounts due. Benefits payable pursuant to this Agreement and the
right to receive future benefits may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subject to any charge.

 

22.

Further Assurances.

 

The parties to this Agreement agree to perform, or cause to be performed, such
further acts and deeds and to execute and deliver or cause to be executed and
delivered, such additional or supplemental documents or instruments as may be
reasonably required by the other party to carry into effect the intent and
purpose of this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

23.

Code Section 409A.

 

It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Code Section 409A (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Agreement shall be
construed and interpreted, and if necessary modified or reformed (including any
modification or reformation regarding the timing and amount of any payment) to
avoid the imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that the Company determines
may be considered nonqualified deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination is also a
"separation from service" within the meaning of Code Section 409A, and, for
purposes of any such provision of this Agreement, references to a "termination,"
"termination of employment" or like term, and the timing thereof, shall mean
such a separation from service. Notwithstanding any other provision of this
Agreement, in the event the Executive is a “specified employee” as defined in
Code Section 409A on the date the Executive incurs a separation from service, as
so defined, to the extent required by Code Section 409A, payments and benefits
hereunder to which Code Section 409A would apply may not commence to the
Executive until the earlier of the first day of the seventh month following the
month that includes the Executive’s separation from service (as defined in Code
Section 409A) or the date of the Executive’s death and any delayed payments and
benefits shall be paid and provided in the aggregate, without interest, no later
than ten (10) days following such date. For purposes of Code Section 409A, the
Executive's right to receive the payments and benefits hereunder shall be
treated as a right to receive a series of separate and distinct payments and
benefits. Whenever a payment or benefit hereunder specifies a payment or benefit
period with reference to a number of days, the actual date of payment or benefit
within the specified period shall be within the sole discretion of the Company.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Plan, to the extent such payment is
subject to Code Section 409A. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A, but do not satisfy an exemption from, or the
conditions of, Code Section 409A. Any terms of this Agreement that are undefined
or ambiguous shall be interpreted by the Company in its discretion in a manner
that complies with Code Section 409A to the extent necessary to comply
therewith. If for any reason any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from or compliance with Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from or
compliance with Code Section 409A and shall be interpreted by the Company in a
manner consistent with such intent, as determined in the discretion of the
Company.

 

 

 

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.

 

 

USA TRUCK, INC.  

 

 

 

 

 

 

 

By:

/s/ Robert A. Peiser

     

 

Name:

Robert A. Peiser

     

 

Title:

Chairman

   

 

  /s/ John R. Rogers

 

John R. Rogers

 

 

 

 

  $50,000.00

 

Amount of Relocation Services Benefit

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

General Release

 

FOR AND IN CONSIDERATION OF the compensation pursuant to a Payment Trigger to be
provided me in connection with the termination of my engagement with USA Truck,
Inc. (“Company”), as that term is defined in that certain Executive Severance
and Change in Control Agreement between Company and me, dated as of January
[__], 2016 (the “Agreement”), which are conditioned on my signing this General
Release and to which I am not otherwise entitled, I, on my own behalf and on
behalf of my heirs, executors, administrators, beneficiaries, representatives,
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge Company, each of its affiliates, and all of their
respective past, present, and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors, and assigns, and all
others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights, or claims of any type or
description, known or unknown, which I have had in the past, now have, or might
now have, through the date of my signing of this General Release, in any way
resulting from, arising out of, or connected with my engagement with Company or
the termination of that engagement or pursuant to any federal, state or local
law, regulation, or other requirement, including if deemed to be an employee of
Company (including without limitation Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and the fair employment practices laws of the state or states in which I have
been employed by Company, each as amended from time to time).

 

In signing this General Release, I acknowledge my understanding that I may not
sign it prior to the termination of my engagement with Company, but that I may
consider the terms of this General Release for up to thirty (30) days (or such
longer period as Company may specify) from the date my engagement with Company
terminates. I also acknowledge that I have been advised by Company to seek the
advice of an attorney prior to signing this General Release; that I have had a
full and sufficient time to consider this General Release and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this General Release voluntarily
and with a full understanding of its terms. I understand that I have seven (7)
days following my execution of this General Release to revoke this General
Release and that this General Release will not be effective until the eighth day
after I execute and do not revoke this General Release.

 

I hereby acknowledge and reaffirm my continuing obligations to the Company under
the Agreement, in particular as the Agreement relates to certain restrictive
covenants, which was signed in connection with my employment.

 

I further acknowledge that, in signing this General Release, I have not relied
on any promises or representations, expressed or implied, that are not set forth
expressly in the Agreement.

 

[Signature page follows]

 

 


--------------------------------------------------------------------------------

 

  

Intending to be legally bound, I have signed this General Release as of the date
written below.

 

 

Signature:         /s/ John R.
Rogers                                                              

John R. Rogers  

 

Date Signed:     
1-5-16                                                                                 

 